DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 6-9, 16, 17, 21-23, 25-28 and 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0298423 (Holemans).
Regarding claim 1, Holemans discloses a trailer frame comprising: a panel having a top skin 206, a bottom skin 204, and a core 208, wherein the top skin defines a top surface of the panel and the bottom skin defines a bottom surface of the panel; and at least one insert 300 integrally arranged within the core of the panel between the top skin and the bottom skin, the insert 300 having at least one attachment point that is accessible through the top surface and the bottom surface of the panel. (See Fig 5).  Holemans does not specifically disclose that the panel is for a trailer floor.  However, Holemans indicates that the modifications and variations can be used for different 
Regarding claim 6, Holemans discloses that the at least one attachment point includes a channel for receiving a fastener.  (at 216 and 400).
Regarding claim 7, Holemans does not specifically disclose that the channel is threaded.  However, it is well-known that typical fasteners have threads for securing into a threaded channel/hole.
Regarding claim 8, Holemans discloses that the at least one insert is a solid insert comprising an integral body.  (Figs 6, 7, 9, 10 show examples of the insert as an integral body.)
Regarding claim 9, Holemans discloses that the integral body comprises a plurality of solid pieces secured together.  (See Figs 5 and 8).
Regarding claim 16, Holemans discloses a method of manufacturing a frame comprising: a trailer floor/mobile platform (See Para [0050]) providing a panel having a core 202 surrounded by a top skin 206 and a bottom skin 204; forming at least one pocket in the panel by removing a pocket portion of the core (See Fig 5); and providing an insert within the pocket, wherein the insert comprises at least one hard point 402/404 rigidly extending between the top and the bottom skin to counter to counter compression.  (See Para [0014]).  (It is noted that the trailer floor can be broadly read as a mobile platform disclosed in Holemans Para [0050]).
Regarding claim 17, Holemans discloses that forming the at least one pocket in the panel by removing the pocket portion of the core is by removing a skin portion from the top or bottom skin.  (Note that a small portion of skin portion is removed from the top 
	Regarding claim 21, Holemans discloses that the at least one attachment point is a hard point extending continuously between the top skin and the bottom skin.  (See Figs 5, 7, 10, 11).
	Regarding claims 22-23 and 25, Holemans discloses that the at least one attachment point inhibits compression of the core.  (See Para [0014]).
	Regarding claim 26, Holemans discloses that the at least one attachment point is integrally formed within the insert associated with it (at 216).
Regarding claim 27, Holemans discloses a mobile platform/trailer floor comprising a panel defining a top planar surface 206 and a bottom planar surface 204; and at least one insert arranged within a core 208 of the panel, the insert having at least one attachment point (at 216 in Fig 5) extending continuously between the top and bottom planar surfaces, wherein the at least one attachment point is configured to support the top and the bottom planar surfaces against compression (See Para [0014]).  Holemans does not specifically disclose that the panel is for a trailer floor.  However, Holemans indicates that the modifications and variations can be used for different embodiments, such as a mobile platform which broadly defines a trailer floor.  (See Holemans at Para [0050]).  
	Regarding claim 28, Holemans discloses that the at least one insert comprises a pair of rigidly connected plates (See plates 702, 704 in Fig 8, also see plates 1606 and 1608 in Fig 17).

Claims 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0298423 (Holemans) in view of USPN 3,579,942 (Cole).
Regarding claim 2, Holemans discloses that the core includes a plurality of fibers that interconnect the top skin and the bottom skin, (See Para [0065, 0121]).  Holemans does not disclose that at least a portion of the fibers extend through one or more recesses of the at least one insert.  However, Cole discloses a configuration of an insert 11 having recesses/gaps 28.  (Also see the configuration of Fig 14 at 60 and Figs 10 and 11 at 14).  Cole further discloses that at least a portion of the fibers (in the core) extend through one or more recesses/gap of the at least one insert. (See Col 4, lines 34-39 and note that the gaps formed by the fingers allow fibers of the core to enter therein.)  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to substitute the configuration for the insert shown in Cole for the insert in Holemans because doing so offers another way to transmit various axial, tension and torsional loads imposed on the insert to the honeycomb panel that would further absorb compressive loads. 
Regarding claim 3, the combination of Holemans and Cole discloses that the recesses (formed by the fingers in Cole) are at interior locations and inward of the fingers.
Regarding claim 5, the combination of Holemans and Cole discloses that the one or more recesses extend through the insert at a periphery of the insert and open outward of the insert.  (Note that the fingers 14 open outward of the insert).
s 31-33 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub 2015/0298423 (Holemans) in view of US Pub 2005/0093273 (McDonell).
Regarding claim s 31-33, Holemans discloses that the insert with the hole through the panel receives a fastener to attach the panel to another structure of the environment (See Para [0055] of Holemans), but does not specifically disclose that the fastener attaches the panel to an axle.  However, McDonnell discloses a floor panel where there is a hole through the panel (See Fig 7) at an attachment point for a fastener for attaching to an axle/wheel mount carriage 280/290.  It would have been obvious for one having ordinary skill in the art before the effective filing date of the claimed invention to see that the fastener in McDonell is used for an axle attachment and incorporate that embodiment with the use of the Holemans panel in order to provide rotatable movement of the wheel subassembly relative to the panel.
Allowable Subject Matter
Claims 4, 10-15, 18-20, 24 and 29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Response to Arguments
Applicant’s arguments with respect to US Pub 2017/0297301 (Mills) have been fully considered and are persuasive.  The 103 rejection of claims of 1, 6-9, 16, 17, 21, 26-27 and 30 with respect to the Mills reference has been withdrawn. 
Applicant's arguments with respect to the 103 rejection of claims 1-3, 5-9, 16, 17, 21-23, 25-28 and 30 with respect to US Pub 2015/0298423 (Holemans) have been fully considered but they are not persuasive.  Regarding claims 1, 16 and 27, the Applicant 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARLENE P CONDRA whose telephone number is (313)446-4843.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul N Dickson can be reached on 571-272-7742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DARLENE P. CONDRA
Primary Examiner
Art Unit 3616



/DARLENE P CONDRA/Primary Examiner, Art Unit 3616